
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1405
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To redesignate the Longfellow National
		  Historic Site, Massachusetts, as the Longfellow House-Washington’s
		  Headquarters National Historic Site.
	
	
		1.Short titleThis Act may be cited as the
			 Longfellow House-Washington's
			 Headquarters National Historic Site Designation
			 Act.
		2.Redesignation of Longfellow National
			 Historic Site, Massachusetts
			(a)In generalThe Longfellow National Historic Site in
			 Cambridge, Massachusetts, shall be known and designated as Longfellow
			 House-Washington’s Headquarters National Historic Site.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Longfellow
			 National Historic Site shall be considered to be a reference to the
			 Longfellow House-Washington’s Headquarters National Historic
			 Site.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
